 



Exhibit 10.46
HR-LV-501

         
L. B. Foster Company
       
Leased Vehicle / Vehicle Allowance Policy
      HR-LV-501 Revised 09/01/07;   Supersedes 10/01/06

1. GENERAL POLICY; PURPOSE
It is the policy of the L.B. Foster Company to provide a leased vehicle or
vehicle allowance to employees holding one of the following positions:

•   Corporate Officer;   •   Sales Managers and Sales Positions;   •   An
eligible employee in which the position requires frequent business travel by
vehicle

2. ELIGIBILITY

                              Monthly             Deduction             for
Leased Class:   Group:   Policy:   Vehicle:
A
  Corporate Officers   $850 monthly Vehicle Allowance as periodically adjusted
or Leased Vehicle   $ 85  
B
  Sales Managers   $750 monthly Vehicle Allowance as periodically adjusted or
Leased Vehicle   $ 75  
C
  Outside Sales personnel who are required to drive in excess of 8,000 business
miles annually   $650 monthly Vehicle Allowance as periodically adjusted or
Leased Vehicle   $ 60  

 



--------------------------------------------------------------------------------



 



Leased Company Vehicles:
Anyone eligible for a Vehicle and driving an average of 8,000 or more business
miles per year may choose either the leasing program or the Allowance Program.
Business miles for those electing the leasing program are reimbursed at rates
determined from time to time by the CEO.
Allowance:
Anyone eligible for a Vehicle and driving an average of 8,000 or more business
miles per year may choose the allowance program.
Anyone eligible for a Vehicle who drives less than 8,000 business miles per year
on average are required to use the allowance.
Mileage for business purposes for anyone on the allowance will be reimbursed at
a rate determined from time to time by the CEO.
3. ELIGIBLE DRIVER
Except in emergencies, driving of a Company vehicle shall be limited to employee
and the employee’s spouse over the age of twenty-five (25).
4. RESPONSIBILITY
A. Vehicle Allowance guidelines
(i) The monthly Vehicle allowance amount is set by employee class on an annual
basis and is paid as additional taxable income in the employee’s regular
paycheck. An employee receiving a Vehicle allowance is responsible for the
payment of any and all associated federal, state, and local taxes.
(ii) Employees on a monthly Vehicle allowance, who drive personal vehicles for
business reasons, will be reimbursed for those miles at the reimbursement rate
of .28 per mile.
(iii) An employee receiving a Vehicle allowance is required to have available,
as required by business needs, a late model four (4) door vehicle. The vehicle
is to be clean externally and internally and presentable for Company business at
all times.
B. Leased Vehicle Program Guidelines
(i) An eligible employee, as identified in section 1. General Policy, within
class A, B, C may choose between a Company leased vehicle, if they travel at
minimum 8,000 business miles per year, or a monthly Vehicle allowance.
(ii) Participants are to log all business miles and submit for reimbursement via
their expense reports. The log must be included with the expense report. The
Company will establish and publish the reimbursement rate at least annually.
Reimbursement rates will be established to cover the employee’s cost of gas that
is attributable to cost of required business miles using the leased vehicle
provided by the Company. The Company will only reimburse employees for
authorized Business miles; personal miles are not reimbursable.

 



--------------------------------------------------------------------------------



 



(iii) Eligible employees may not opt out of the Company leased vehicle option
until the current Vehicle has reached 60 months of service or the vehicle has
reached 80,000 miles. In addition, the Company may require the employee to
continue driving the vehicle if the book value exceeds the Fair Market Value of
the vehicle until such time that the disposal of the Vehicle will not result in
a financial loss to the Company.
(iv) When a new Company Leased vehicle is ordered, the employee may purchase
options at his/her expense, beyond Company established base options, available
on his or her vehicle model. Payment is due before delivery of the vehicle. The
leasing company will provide information regarding payment and applicable sales
and or state tax.
(v) It shall be the responsibility of each employee receiving a Company leased
vehicle to monitor and report odometer readings as of each November 1st and on
the date his/her vehicle is replaced to validate personal mileage. These
odometer readings are to be turned into the Payroll Department during the first
week of November on the Company Vehicle Odometer Form. (Attachment SP-P-10.1)
(vi) If a “Leased Vehicle Odometer form (SP-P-10.1)” is not received by the due
date, mileage estimates from expense reports, fuel, and maintenance records will
be used to determine personal and business miles. It shall be the responsibility
of each employee to maintain records documenting all business and personal
mileage usage in accordance with record keeping requirements which may, from
time to time, be required by the Internal Revenue Service, and to note this on
the Company Vehicle Odometer Form. (Attachment SP-P-10.1)
(vii) The driver is responsible for operating the vehicle in a safe manner. The
use of seat belts is mandatory for the driver and all passengers. Operating a
motor vehicle while under the influence of alcohol or illegal drugs is
prohibited.
(viii) It is the employee’s responsibility to notify their Manager or the Human
Resources Department of any change in the employee’s physical status or if the
employee is taking any medications labeled with a warning that the medication
could impair his/her driving.
(ix) The use of cellular phones while driving is not encouraged; the Company
suggests a “hands-free” device be used in the vehicle while driving.
(x) If any driver of a Company leased vehicle or an employee receiving a Vehicle
allowance, is issued a citation for DUI (driving under the influence), their
Company vehicle/Vehicle allowance privileges will be suspended until the outcome
of the charge is determined in a court of law. If convicted for DUI, that driver
will have his/her Company leased vehicle/Vehicle allowance privileges revoked
for a minimum one (1) year period. Pre-trial suspension will be counted towards
the one (1) year.
(xi). If any employee is issued a second DUI citation, the privilege of a
company-leased vehicle will be removed permanently. In addition, other
disciplinary actions may be levied up to and including termination. Decisions on
reinstatement of Company Vehicle privileges after a suspension will be based on
continued business need of the position, consultations with the Risk Manager and
compliance with Foster’s current vehicle insurance carrier’s requirements.
(xii) Leased vehicle participants are required to adhere to the maintenance
schedule under the leased vehicle maintenance program.
(xiii) While assigned to an employee, Company vehicles must be carefully
maintained and kept clean in a manner properly representing the Company. When
returned from employee use, vehicles should be clean and free of alteration or
damage beyond normal wear and tear.

 



--------------------------------------------------------------------------------



 



(xiv) All participants in this program shall be required to execute SP-P-10.2
(Acknowledgment of Driver Requirements) and SP-P-10.1 (Company Vehicle Odometer
form) on an annual basis.
Failure to adhere to these policies can result in loss of Company Vehicle
privileges, and/or disciplinary actions up to and including termination.
C. Accounting and Payroll Departments
It shall be the responsibility of the Accounting and Payroll Departments to
maintain and verify the records of all Leased Vehicle Plan participants with
regard to payroll deductions, individual taxability calculations and W-2
reporting.
D. Transportation Department
It shall be the responsibility of the Transportation Department to monitor the
fleet of Company leased vehicles in service, to provide lease values, to ensure
that the appropriate forms are provided to each driver, and acquire and dispose
of all Company leased vehicles.
E. Human Resources Department

•   The Vice President, Human Resources shall be responsible for the
interpretation and application of the provisions of the Leased Vehicle Plan.   •
  The Human Resources Department shall obtain a copy of a newly hired employee’s
driver’s license prior to authorizing the use of a company vehicle.   •   The
Human Resources Department shall be responsible for obtaining an application and
completing a Motor Vehicle Record (MVR) check on all new hires that may be
required to drive as part of their assigned duties and no less than annually
thereafter. Any employee with excessive violations or accidents may lose their
leased vehicle privileges based on the requirements of the fleet insurance
carrier.

F. Division Management and the Vice President of Human Resources will be
responsible for approving any Vehicle assignments or allowance and may, at his
or her discretion, reject assignment of a Company vehicle or authorizing the
receipt of a Vehicle allowance.
   5. PRACTICE
A. Pursuant to the IRS regulations, the value of the personal use of an employer
provided vehicle must be included in the employee’s income and subjected to
withholding tax.
B. The annual lease value of an vehicle shall be based the manufacture’s invoice
price plus 4%.
C. The percentage of personal usage of the annual lease value shall represent an
additional non-cash item which shall be included as employee taxable income.
D. The annual lease value shall include all maintenance and insurance but will
not include the annual fuel cost for the leased vehicle.

 



--------------------------------------------------------------------------------



 



E. Fuel shall be valued at the current calendar year IRS established rate, per
personal mile driven for employees driving company leased vehicles.
F. The driver of a company-leased vehicle is to use the maintenance card to
charge maintenance and repair expenses. Those expenses that cannot be charged
through the maintenance program shall be reimbursed through their expense
report. For body damage and repairs refer to 10(c).
G. The Company will reimburse employees for Manager Approved Business Miles.
Employees are to submit approved miles, via the expense report.
H. 90 days prior to turning in a Company leased vehicle, all maintenance
expenses must be approved by Transportation.
I. Monthly deductions for Company leased vehicles shall be classified on the
employee pay stub as federal withholding tax.
J. The annualized dollar value of the Company vehicle personal use benefit will
appear as additional earnings on the employee pay stub and W-2.
   6. TRANSFER
The transfer of any Company provided vehicle between employees must be
authorized by the Human Resources Department and Division Officer(s).
   7. REPLACEMENT
A. Company leased vehicles may be eligible for replacement not earlier than
60 months or 80,000 miles, whichever occurs first. Replacement Vehicle orders
will not be approved and entered by the Transportation Department until the
vehicle has reached 77,000 miles or has been used for 59 months. The employee’s
Manager may require the eligible employee to continue driving the vehicle if the
book value exceeds the Fair Market Value of the vehicle until such time that the
disposal of the Vehicle will not result in a financial loss to the Company.
B. All vehicle lease terms will be set based on the anticipated annual business
miles the position is required to drive.
C. Drivers and their immediate family members may purchase the employee’s
assigned vehicle at lease end for the current wholesale fair market value
(established by the Transportation Department) plus all taxes, title, licensing,
delivery and any other related costs. The value of the vehicle will then be
adjusted for any driver-paid options.
D. Vehicles not purchased will be disposed of by the Transportation Department.
E. Any employee who purchases a vehicle under this standard practice is
responsible for all financing, pick up of vehicle, sales tax, and must sign an
“As Is” bill of sale that will be placed in their personnel file. Payment in
full to the leasing Company is required prior to release of the vehicle’s title.
The final sales transaction is solely between the leasing company and the
purchaser of the vehicle and L.B. Foster has no involvement in the title
transfer.

 



--------------------------------------------------------------------------------



 



   8. TERMINATION OF EMPLOYMENT
The immediate supervisor of a terminated employee shall be responsible for
ensuring that the terminated employee deposits the leased vehicle and keys at
the Company facility prior to or on the day of termination. The employee is to
complete form SP-P-10.1 and return it to the Payroll Department or they will be
charged 100% personal mileage usage for that year.
   9. ACCIDENT/LOSS RESPONSIBILITY/INSURANCE
A. Personal property -The Corporate Vehicle Insurance Plan does not cover
personal articles. Employees must secure their own insurance.
B. Company property — Samples, literature, equipment, and supplies which are in
the direct possession of an employee shall be the responsibility of the employee
if lost, stolen, or damaged.
C. Accident and loss reports — All accidents regardless of fault or amount of
damage and property losses must be reported immediately to the employee’s
manager and the Insurance Department by personal contact and by use of the
Preliminary Property Loss Report. Refer to SP-F-I.5 for the vehicle accident
claim procedures and SP-F-I.6 for reporting property loss.
   10. TRAFFIC VIOLATIONS
A. Employees will be solely responsible for any fines and fees associated with
traffic or parking violations or any other motor vehicle infraction. Failure to
reimburse the Company (for any delinquent fine or fee) within 60 days of
notification of the amount due will result in deduction from the employee’s
paycheck.
B. Employees must notify the Human Resources department regarding any status
changes in their driving license due to traffic violations. Failure of such
notification may result in discipline up to and including termination.
This policy is subject to changes by the Company at any time with or without
notice.

                 
/s/ Brian H. Kelly
  11/5/2007       /s/ Stan L. Hasselbusch   11/7/2007          
Brian H. Kelly
  Date       Stan L. Hasselbusch   Date
V. P. of Human Resources
          President and CEO    

Document Links:
(1)Leased Vehicle Odometer Form
(2)Leased Vehicle / Vehicle Allowance Policy Acknowledgement Form
(3)Leased Vehicle New Vehicle Order Forms — All Classes

 



--------------------------------------------------------------------------------



 



(FORM) [l28400al2840001.gif]

SP-P-10.2

Leased Vehicle/Allowance Acknowledgment

Please check off the appropriate box indicating your choice and sign at the
bottom. Company Leased Vehicle

I,        , acknowledge that I have read and will comply with all requirements
contained within the Company’s leased vehicle policy.

Print Name Monthly Car Allowance

I,        , acknowledge that I have valid proof of insurance and I have attached
a copy of the insurance to this acknowledgement.

Print Name

Driver’s signature Date

 



--------------------------------------------------------------------------------



 



(FORM) [l28400al2840002.gif]

Leased Vehicle Odometer Form ***Form must be received by November 10th or 100%
personal use will be used.***

Employee: Cost Center

Employee #: Driver’s License #:

Your assigned vehicle is used for: Business and personal use 100% Personal use

Your license plate #: State in which licensed:

PART A: Current Leased Vehicle Information

(To be completed by all employees assigned a leased vehicle)

Car #: Year, make, and model:

License plate #:

Odometer

Reading            Change            Business            Personal —— —— —— —

November 1, N/A            N/A            N/A —— —— —

Or the date vehicle was put into service.

October 31,

PART B: Replaced Leased Vehicle Information

(To be completed by all employees who were assigned more than one leased vehicle
between November 1st and October 31st)

Car #: Year, make, and model:

License plate #:

Odometer

Reading            Change            Business            Personal —— —— —— —

November 1, N/A            N/A            N/A —— —— —

Date vehicle retired

I certify to the best of my knowledge that this form represents a true and
accurate

reading of my L. B. Foster leased vehicle as of

I also understand that I may be subject to tax penalties if I cannot
substantiate the business use of this automobile and I further authorize the
Company to obtain a State Motor Vehicle Driver History Report on me including
any medical information contained therein.

Signature ___Date ___

 